Citation Nr: 1014829	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with secondary history 
of alcohol dependence in sustained full remission from 
December 10, 2004 to January 2, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and G.L.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin that granted service connection for PTSD 
with secondary history of alcohol dependence in sustained 
full remission and assigned a 30 percent rating effective 
December 10, 2004.  During the appeal process the claims 
folder was transferred to the St. Paul, Minnesota RO.  The 
Veteran filed a notice of disagreement with the initial 
rating assigned as well as the effective date of the award of 
service connection.  In a February 2007 rating decision, the 
St. Paul, Minnesota RO granted a 100 percent rating for PTSD, 
effective January 3, 2007.  An effective date prior to 
December 10, 2004 for the grant of service connection for 
PTSD was denied in a March 2007 statement of the case 
determination.  The Veteran perfected his appeal to the 
Board.  

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of the 
hearing is of record.  The Veteran submitted additional 
written evidence at the hearing with a written waiver of RO 
consideration, which was signed by the Veteran in accordance 
with 38 C.F.R. § 20.1304 (2009). 

In an August 2008 decision, the Board denied an initial 
rating in excess of 30 percent for PTSD prior to January 3, 
2007 and denied an effective date prior to December 10, 2004 
for the grant of service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2009 Order, 
the Court granted the parties' Joint Motion for Remand, 
vacated the Board's August 2008 decision with regard to the 
issue of entitlement to an increased initial rating for PTSD, 
and returned the matter for readjudication.  In the Joint 
Motion, the parties specifically stated that the issue of 
entitlement to an effective date prior to December 10, 2004 
for the grant of service connection for PTSD was being 
abandoned.  Hence, that issue is no longer in appellate 
status and the Board's determination on the matter in August 
2008 is considered final.  The Board observes that the issue 
was referred to in the most recent Informal Hearing 
Presentation issued by the Veteran's representative in 
February 2010.  Nevertheless, the issue is clearly not before 
the Board and will not be further addressed in this decision.  


FINDING OF FACT

From December 10, 2004 through January 2, 2007, the Veteran's 
PTSD with secondary history of alcohol dependence in 
sustained full remission has been manifested by complaints of 
depression, intrusive memories, bitterness, unusual auditory 
experiences, impaired sleep (without medication), and 
irritability; objectively, there has been no demonstration by 
competent clinical, or competent and credible lay, evidence 
that the disability at issue is productive of more than 
occupational and social impairment with occasional decrease 
in work efficiency, with Global Assessment of Functioning 
scores indicating mild to moderate symptoms.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 30 percent for PTSD with secondary history of alcohol 
dependence in sustained full remission, from December 10, 
2004 through January 2, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the grant of service connection for PTSD 
is a downstream issue, and additional VCAA notice is not 
required.  38 C.F.R. § 3.159(b)(3) (2009); See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law. 38 U.S.C.A. §§ 5104, 7105 (West 2002).

The January 2007 supplemental statement of the case (SSOC), 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for rating the disability at issue. The Veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Nevertheless, in a January 2007 
VA letter, after the rating decision on appeal, he was 
advised of how disability ratings and effective dates are 
assigned.  Therefore, the Board finds that the Veteran has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  
Indeed, the parties did not cite to any deficiencies in VCAA 
notice in their Joint Motion for Remand.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, VA examination reports, lay statements, 
and personal hearing testimony.  Again, no deficiency in the 
duty to assist was discussed in the parties' Joint Motion for 
Remand.  

The VA examination report reflects that the examiner reviewed 
the Veteran's past medical history, including his service 
treatment records, and documented his current clinical 
manifestations sufficient to assess the disability status 
pursuant to the relevant rating criteria, and consistent with 
the remainder of the evidence of record, with supporting 
rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The Board therefore concludes that the VA medical examination 
findings are adequate for evaluation purposes, particularly 
since the issue before the Board is limited to a particular 
time frame.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For the period at issue in this decision - December 10, 2004 
to January 2, 2007 - the Veteran's PTSD with secondary 
history of alcohol dependence in sustained full remission has 
been rated 30 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  ).  A GAF 
score of 61 to 70 indicates the examiner's assessment of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Words such as "mild", "slight", "moderate" and "serious" are 
not defined in VA's Schedule for Rating Disabilities [or in 
the DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2009).  
It should also be noted that use of such terminology by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 
4.2, 4.6 (2009).  

Initially, the Board notes that several VA records 
demonstrate an Axis I diagnosis of depressive disorder, not 
otherwise specified, which has not been service-connected.  
See e.g., January 2006 medication management record.  
However, in assessing the severity of the service-connected 
PTSD disability at issue, the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Consequently, in the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of his service-connected PTSD with secondary 
history of alcohol dependence in sustained full remission, VA 
must presume that all impairment shown is part and parcel of 
the service-connected disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
evidence preponderates against the assignment of a rating in 
excess of 30 percent for the Veteran's PTSD with secondary 
history of alcohol dependence in sustained full remission 
from December 10, 2004 to January 2, 2007 because the Veteran 
has not manifested psychiatric symptoms that more nearly 
approximate the criteria for a higher 50 percent rating, as 
will be discussed below.  Hence, a higher initial rating is 
not warranted at any time during the relevant time frame.  

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in September 
2005, the veteran's speech was clear and of normal rate, 
rhythm, and volume.  With regard to weekly or more frequent 
panic attacks, the September 2005 VA examination did not note 
any complaints of such attacks.  It was further noted by the 
September 2005 VA examiner that the veteran was pleasant and 
cooperative throughout the evaluation.  An October 2005 VA 
psychiatric evaluation noted that the veteran was casually 
dressed and had adequate grooming.  See also VA medication 
management records, dated in January 2006 and June 2006 
(noting adequate grooming and casual dress).

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  There was no 
indication of intellectual deficit upon VA examination in 
September 2005, which noted that the veteran's thinking 
appeared linear and logical.  See also October 2005 VA 
psychiatric evaluation and VA medication management records, 
dated in January 2006 and June 2006 (noting a linear, logical 
and/or goal-directed thought process).  Additionally, the 
September 2005 VA examiner noted that the veteran appeared 
fully oriented.  With respect to recall, the September 2005 
VA examiner indicated that the veteran's remote and recent 
memory seemed grossly intact.  An October 2005 VA psychiatric 
evaluation also revealed that the veteran's memory and 
concentration were grossly intact.  The record also fails to 
demonstrate impairment with regard to judgment for most of 
the rating period on appeal.  Indeed, the September 2005 VA 
examiner noted that the veteran's judgment and insight 
appeared intact.  See also January 2006 VA medication 
management record (noting that the veteran's judgment was 
fair and his insight was limited); but see November 2006 VA 
medication management record (noting poor judgment and 
intact).  Additionally, the record reflects that the veteran 
denied panic, obsessive-compulsive disorder, or mania at the 
September 2005 VA examination.  

The veteran also reported a history of homicidal ideation in 
the past, but not recently.  See September 2005 VA 
examination report.  The veteran denied suicidal ideation as 
noted in a June 2006 VA medication management record.  This 
June 2006 VA record also noted that the veteran denied 
thoughts of physically hurting his new supervisor, but he 
wished he could make her "mess up at work."  The November 
2006 VA medication management record noted no suicidal 
ideation with thoughts of hurting co-workers, but no plans or 
intent to follow through.  

Regarding occupational functioning, the September 2005 VA 
examination report reveals that the veteran developed a very 
substantial drug and alcohol habit after discharge from the 
military.  The veteran eventually went through a chemical 
dependency treatment in the 1980s.  He also obtained two 
bachelor's degrees and a Masters in Business Administration.  
The September 2005 VA examination report also reflects that 
the veteran has many jobs since completing chemical 
dependency treatment, mostly in the area of production 
control management.  See Work History of veteran, received in 
January 2007.  The September 2005 VA examination report also 
notes that the veteran recently obtained a job as a 
production manager and he noted that the job was "truly team 
oriented" and was "what he has been looking for."  While 
the record reflects that the veteran was discharged from 
employment in January 2007, the Board notes that his 
increased PTSD symptoms and loss of employment are 
contemplated by the 100 percent schedular rating effective 
January 3, 2007, the date following his last date of 
employment.  The Board finds that the evidence of record does 
not demonstrate that the veteran's PTSD symptomatology prior 
to January 3, 2007 has limited his employability to the 
extent that the next-higher 50 percent evaluation would be 
appropriate.  Indeed, although the veteran reported in the 
September 2005 VA examination that he had some conflicts with 
supervisors of previous jobs, the veteran reported that most 
of his jobs ended when the plants closed or downsized.  

The Board acknowledges that the veteran has had some 
difficulty in establishing effective social relationships.  
For example, the September 2005 VA examination report noted 
that the veteran has never married, but he does have an adult 
daughter that he talks to a few times per year.  The veteran 
stated that he has friends that live in one area of 
Minnesota, but since moving to another town he has not 
established friendships with other people and he generally 
does not go out and socialize.  However, the Board finds that 
the overall weight of the evidence fails to reveal social 
impairment of such severity as to allow for a finding that 
his disability picture is more analogous to the next-higher 
50 percent rating under Diagnostic Code 9411.  In this 
regard, the September 2005 VA examination report noted that 
the veteran reported being close with his brother and had 
conversations with his daughter.  The veteran also testified 
that despite never being married, he has or has had long-term 
relationships with men and persons who share his interest in 
motorcycles.  (See Tr. at 24-25.)  The record also reflects 
that the veteran rides his Harley with his cousin and planned 
a 2 week trip to the Canadian Rockies.  See June 2006 VA 
medication management record.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation prior to 
January 3, 2007, the Board has considered a GAF score of 60 
indicated upon VA examination conducted in September 2005.  
The record also reflects GAF scores from 60 to 70 recorded 
throughout 2005 and 2006.  As described above, a GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning while a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
The Board finds that the PTSD symptoms demonstrated in the 
record are consistent with the assigned GAF scores ranging 
from 60 to 70.  See September 2005 VA examination report 
(noting that the veteran was happy with his employment 
because it was team oriented); see also June 2006 VA 
medication management record (noting a good annual review, 
but a stressful situation at work because of a new 
supervisor).  Based on a review of the competent clinical 
evidence of record, the Board finds that the GAF scores of 60 
to 70, to include a GAF score of 60 assigned upon VA 
examination in September 2005, to be probative and highly 
consistent with competent clinical evidence of record 
providing an overall picture of the veteran's PTSD 
disability.

While the September 2005 VA examiner noted the Veteran 
experienced high levels of emotional turmoil and 
interpersonal isolation, the record also discloses that the 
Veteran has dated, maintains contact with his daughter, his 
brother and his brother's family, and with a couple of 
friends.  For instance, two friends and his brother submitted 
statements on the Veteran's behalf in support of his appeal.  
Additionally, in a December 2005 VA treatment note, the 
Veteran reported that his mood was pretty good at work and 
when he was around people.  However, when he was home alone, 
he was dissatisfied.  The Veteran also testified that despite 
never being married, he has or has had long-term 
relationships with men and persons who share his interest in 
motorcycles.  (See Tr. at 24-25.)  The record also reflects 
that the veteran rides his Harley with his cousin and planned 
a two-week trip to the Canadian Rockies.  See June 2006 VA 
medication management record.

Moreover, during this period of time, he was described as 
alert and oriented in all spheres, and he maintained his 
personal appearance and hygiene.  His speech was normal, his 
thought content was logical and goal-directed, his insight 
and judgment were intact, and he was not persistently 
homicidal or suicidal.  Thus, while there is some evidence 
showing occupational and social impairment, on balance, the 
preponderance of the evidence is against the claim for a 
higher rating to 50 percent for this time period.  

In the July 2009 Joint Motion, the Board was specifically 
directed to address the credibility of the lay evidence with 
regard to his occupational impairment in relation to his 
claim for an initial rating in excess of 30 percent for his 
PTSD disability.  In adjudicating any claim, the Board must 
assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
also has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms or 
had difficulty with social or occupational functioning.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of depression, 
intrusive memories, bitterness, unusual auditory experiences, 
impaired sleep (without medication), and irritability.  The 
Board finds that the Veteran is competent to make the above 
complaints, and is credible in this regard.  However, those 
symptoms have been appropriately reflected in the 30 percent 
evaluation currently in effect throughout the rating period 
on appeal prior to January 3, 2007.  

However, the lay evidence proffered by the Veteran - his 
statements and the statements of his friends and co-worker - 
is less than credible and lacks significant probative value 
on the issue of the degree of the Veteran's occupational 
impairment as such statements are either not relevant or 
inconsistent with other information contained in the clinical 
records.  For example, the Veteran reported that he has had 
more than 18 jobs during his lifetime.  However, the period 
under consideration here is limited to December 2004 to 
January 2007.  During this time period, the Veteran remained 
gainfully employed for all but a three month period - from 
February 2005 to May 2005.  Significantly, in his January 
2007 work history statement, the Veteran noted that he was 
fired from Ardisam, Inc. in February 2005.  However, at his 
September 2005 VA examination, he reported that he lost this 
job in February 2005 when the company downsized.  Hence, his 
firing is not shown to be due to his service-connected 
psychiatric disability or his inability to perform the duties 
required of the job.  

In a typed statement dated November 3, 2006, G.E.L., Jr., 
(Mr. L.), noted that he had enjoyed spending time around the 
Veteran's family when they were growing up because they were 
a normal family.  He also reported that the Veteran never got 
into any trouble until he returned from Vietnam.  However, 
this specifically contradicts the information provided by the 
Veteran at the September2005 VA examination.  At that time, 
the Veteran reported that his father spanked him until age 13 
or 14, and after that started "beating [him] up," "using 
his fists," when he "messed up."  He also reported that he 
had had multiple involvements with the juvenile justice 
system as a teenager as a result of car theft and underage 
drinking.  In a statement dated November 3, 2006, the 
Veteran's brother, T.B. (Mr. B.) also provided contradictory 
information noting that the Veteran was quiet, dependable and 
unassuming growing up and that his behaviour and demeanor 
changed only when he returned from Vietnam.  Again, the Board 
observes that the Veteran's pre-service life included some 
difficulties with the law, as well as alcohol and drug abuse 
by the Veteran's own admission.  Hence, as a result of the 
inconsistencies, the Board finds that these statements are 
less than credible and simply lacking probative value.  

The Board also acknowledges the assertions of the Veteran and 
his co-worker (C.T. (Mr. T.)) that he has difficulty 
understanding complex commands and has had some memory 
problems which affected his job performance and productivity.  
His friend, (K.O. (Mr. O.)) also reported that he saw that 
the Veteran had memory problems.  However, in his January 
2007 application for a total disability rating based on 
individual unemployability, the Veteran reported that from 
June 2005 through January 2007, he missed only four days of 
work due to illness.  Moreover, he clearly maintained 
gainful, full-time employment during that time period, 
earning approximately $5,000 per month.  Consequently, the 
objective evidence related to the Veteran's occupational 
history during this time period supports a finding of only 
occasional decrease in work efficiency as a result of his 
service-connected PTSD disability.  Moreover, although the 
Veteran and his friends are competent to report on symptoms, 
they are not competent to relate any specific symptoms to the 
Veteran's psychiatric disability in contrast to any other co-
existing disability he may have been diagnosed with as 
outlined in the medical records.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Hence, the Board finds that 
these statements and assertions are of limited probative 
value as well.  

In short, the symptoms experienced by the Veteran from 
December 10, 2004 to January 2, 2007, are more akin to the 
criteria for the 30 percent rating -- depressed mood, 
hypervigilance, anxiety, suspiciousness, and chronic sleep 
impairment; and did not reflect a majority of the symptoms 
associated with a 50 percent rating - panic attacks more than 
once a week, impaired judgment, difficulty understanding 
complex commands, impaired abstract thinking, and 
circumstantial, circumlocutory, or stereotyped speech.  He 
also continued to maintain gainful employment.  Thus, his 
symptomatology more nearly approximates the criteria for a 30 
percent evaluation.  Accordingly, under the criteria of 
Diagnostic Code 9411, a rating higher than 30 percent is not 
warranted for the period from December 10, 2004 to 
January 2, 2007.  38 C.F.R. § 4.130.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment during the 
period in question (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for the assignment of an extra-schedular 
evaluation during the relevant time period under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 30 percent for PTSD with 
secondary history of alcohol dependence in sustained full 
remission from December 10, 2004 to January 2, 2007, is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


